United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Oberlin, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-82
Issued: April 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 10, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ merit decision dated September 11, 2007, denying his claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an emotional or
physical condition causally related to compensable work factors.
FACTUAL HISTORY
On November 28, 2006 appellant, then a 30-year-old air traffic controller, filed an
occupational disease claim (Form CA-2) alleging that he sustained injuries as a result of his
federal employment. He noted that he was having stomach and bowel problems that would

occur while at work. Appellant also indicated that he had been diagnosed with anxiety and
depression.
By letter dated January 4, 2007, the Office requested additional information regarding the
claim. In a decision dated February 21, 2007, the Office denied the claim for compensation.
Appellant requested an oral hearing before an Office hearing representative and
submitted additional evidence. In a statement dated January 31, 2007, he stated that in
December 2005 he began having abdominal pain and digestive problems. Appellant indicated
that on July 13, 2006 his medical clearance was denied and he began performing administrative
duties, stopping work on November 13, 2006. According to him he was diagnosed with anxiety
and depression, and his physicians felt it was related to work stress. Appellant referred to his
“Operational Error and new work rules” as a cause of stress.
The record contains a December 2, 2004 letter from the employing establishment
indicating that on November 30, 2004 appellant was working at the radar position, when he
made an operational error resulting in two airplanes failing to maintain proper separation. The
employing establishment explained in a March 19, 2007 letter that as a result of the operational
error appellant was given skill enforcement training, which he completed and returned to work
on December 2, 2004. According to the employing establishment on July 13, 2006 appellant was
temporarily disqualified for controller duties by the aviation medical division because he was
diagnosed with anxiety and depression, and he was taking medications. With respect to “new
work rules,” the employing establishment indicated that there was a new bargaining agreement in
September 2006, but it was unclear how this affected appellant.
With respect to medical evidence, the record contains a December 28, 2005 report with a
diagnosis of colitis, etiology uncertain. The report does not contain any identification other than
the typed initials “EL.” The history stated that appellant had not felt well since he returned from
Costa Rica in November.
A hearing before an Office hearing representative was held on July 10, 2007. As to the
operational error, appellant explained that the instructions he had given to a controller in Detroit
had failed to keep two airplanes from maintaining proper separation.1 He indicated that it was
not the disciplinary action that bothered him, but he had “lost confidence and just kept beating
myself up as far as what I should have done different, how I should have done it different.”
Appellant also referred to a new contract occurring in what he believed September 2005, which
required two hours on position. He stated that it concerned him that he could not use the
restroom and he was afraid he would have an accident.
By decision dated September 11, 2007, the hearing representative found that appellant
had not met his burden of proof to establish an injury in the performance of duty. She found that
appellant had not established any compensable work factors. The hearing representative found
that the disciplinary action following the operational error was not a compensable work factor,
and that appellant had not been affected by work changes commencing in September 2006.
1

At the hearing there was reference to the incident occurring in March 2005, but the record establishes that the
incident occurred on November 30, 2004.

2

LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he claims compensation was caused or adversely
affected by factors of his federal employment.2 This burden includes the submission of detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.3 A claimant must also
submit rationalized medical opinion evidence establishing a causal relationship between the
claimed condition and the established, compensable work factors.4
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness has
some connection with the employment but nevertheless does not come within the coverage of
workers’ compensation. These injuries occur in the course of the employment and have some kind
of causal connection with it but nevertheless are not covered because they are found not to have
arisen out of the employment. Disability is not covered where it results from an employee’s
frustration over not being permitted to work in a particular environment or to hold a particular
position, or secure a promotion. On the other hand, where disability results from an employee’s
emotional reaction to his regular or specially assigned work duties or to a requirement imposed by
the employment, the disability comes within the coverage of the Federal Employees’
Compensation Act.5
In cases involving emotional conditions, the Board has held that, when working conditions
are alleged as factors causing a condition or disability, the Office, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed compensable
factors of employment and are to be considered by a physician when providing an opinion on
causal relationship and which working conditions are not deemed factors of employment and may
not be considered.6 If a claimant does implicate a factor of employment, the Office should then
determine whether the evidence of record substantiates that factor. When the matter asserted is a
compensable factor of employment and the evidence of record establishes the truth of the matter
asserted, the Office must base its decision on an analysis of the medical evidence.7
A reaction to an administrative or personnel matter is generally not covered as it is not
related to the performance of regular or specially assigned duties.8 Nevertheless, if the evidence
demonstrates that the employing establishment erred, acted abusively or unreasonably in the
2

Pamela R. Rice, 38 ECAB 838 (1987).

3

Roger Williams, 52 ECAB 468 (2001); Anna C. Leanza, 48 ECAB 115 (1996).

4

See Bonnie Goodman, 50 ECAB 139, 141 (1998).

5

Lillian Cutler, 28 ECAB 125 (1976).

6

See Norma L. Blank, 43 ECAB 389-90 (1992).

7

Id.

8

See Brian H. Derrick, 51 ECAB 417, 421 (2000).

3

administration of a personnel matter, any physical or emotional condition arising in reaction to
such error or abuse may be covered.9
ANALYSIS
Appellant alleged that his federal employment contributed to both an emotional
condition, as well as a stomach and intestinal condition. Before examining the medical evidence,
he must first establish that the work factors he believed contributed to an emotional or physical
condition are compensable work factors. In this case, appellant’s claim rests primarily on two
allegations: (1) an operational error he made on November 30, 2004 that resulted in two
airplanes failing to maintain a proper separation; and (2) changes in work rules that he alleged
would require him to work two hours without using the restroom.
The hearing representative made a finding as to the first allegation that it was not a
compensable work factor, because it was based on a disciplinary action that was not erroneous or
abusive. The evidence, however, indicated that appellant was not alleging a reaction from being
sent for skill enhancement training. He indicated at the July 10, 2007 hearing that it was not the
corrective actions taken by the employing establishment that bothered him. Appellant alleged
that it was the employment incident itself which caused him to lose confidence and dwell on
what he could have done differently. On November 30, 2004 he was performing his assigned
duties at the radar and an incident occurred while performing his duties. Appellant was
attempting to coordinate the approach of two aircraft and appropriate separation standards were
not met. It is well established that a reaction to the performance of assigned duties is
compensable under the Act.10 The Board finds that appellant established a compensable work
factor in this regard.
The second allegation related to a work rule change that appellant asserted would not
allow him to use the restroom for two hours. Appellant did not provide further detail with
respect to this allegation. He referred to September 2005, but the employing establishment
indicated the new employment agreement took effect in September 2006. If the alleged work
rule took effect in September 2006, appellant was not working as a controller and it is unclear
how it affected his administrative job. He did not provide specific and relevant details as to this
allegation of stress from a work requirement. The Board finds that he did not establish a
compensable work factor in this regard.
Since appellant did establish a compensable work factor with respect to the
November 30, 2004 incident, the Board will review the medical evidence. To establish an injury
in the performance of duty, the record must contain a medical report with a diagnosis and a
rationalized medical opinion on causal relationship between a diagnosed condition and the
compensable work factor. The record transmitted to the Board does not contain any probative
medical evidence. The December 28, 2005 report is of no medical value, as it is not clear
whether a physician under the Act prepared the report. It is well established that medical
9

Margreate Lublin, 44 ECAB 945, 956 (1993).

10

See Lillian Cutler, supra note 5; see also Donna M. Schmiedeknecht, 56 ECAB 726 (2005) (appellant’s anxiety
regarding the ability to carry out her assigned duties was a compensable work factor).

4

evidence lacking proper identification is of no probative medical value.11 Although appellant
referred to medical treatment for both psychiatric and physical conditions, the record does not
contain probative medical evidence. In the absence of any relevant medical evidence on the
issue of causal relationship, appellant has not met his burden of proof.
CONCLUSION
The record establishes a compensable work factor, but the medical evidence is
insufficient to meet appellant’s burden of proof to establish an injury causally related to a
compensable work factor.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 11 and February 21, 2007 are modified to reflect a
compensable work factor and affirmed as modified.
Issued: April 8, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams, 55 ECAB 343 (2004); Merton J. Sills, 39 ECAB
572 (1988).

5

